MEMORANDUM**
Michael L. Higgins appeals pro se the district court’s order denying his petition to quash summonses issued by the Internal Revenue Service upon the Bank of America and the Security Title Agency seeking Higgins’ records for an IRS investigation into his federal income tax liabilities for tax years 1998, 1999 and 2000, and the district court’s grant of the IRS’s motion for summary enforcement of the summonses. Our review is for clear error. Tornay v. United States, 840 F.2d 1424, 1426 (9th Cir.1988); United States v. Dynavac, Inc., 6 F.3d 1407, 1414 (9th Cir.1993).
We affirm because while the IRS conceded that the revenue agent issuing the summonses made two procedural errors by serving the notices on Higgins 21 days prior to the date of examination rather than the 23 days required by the Internal Revenue Code and by making a premature inspection at the title company, Higgins failed to show any prejudice from these errors and Higgins failed to rebut the legitimate reasons provided for the enforcement of the summonses. See Dynavac, 6 F.3d at 1414. Accordingly, the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.